       Case 1:19-cv-00090-DLH-CRH Document 53 Filed 10/26/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Ryan McMillan, individually and on             )
behalf of all others similarly situated,       )
                                               )       ORDER
                Plaintiff,                     )
                                               )
        vs.                                    )
                                               )       Case No. 1:19-cv-090
DMS Operating, LLC,                            )
                                               )
                Defendant.                     )

        On July 8, 2019, Defendant filed a Motion to Dismiss. Doc. No. 15. It also filed a Motion

for Summary Judgment or, in the Alternative, to Compel Arbitration. See Doc. No. 17. On August

8, 2019, the parties filed motion to stay consideration of the defendant’s motions. See Doc. No. 27.

On August 13, 2019, the Court granted the parties’ joint motion to stay, denied Defendant’s motions

without prejudice, and directed the parties to file either Stipulation of Conditional Certification or

a status report. See Doc No. 28.

        On September 3, 2019, the parties filed a Stipulation of Conditional Certification pursuant

to 29 U.S.C. § 216(b). See Doc. No. 29. On September 5, 2019, court adopted parties stipulation

along with their jointly developed notice, consent, and opt-in forms and procedures. See Doc. No.

30.

        More than a year has since passed. Outside of a motion for counsel to appear on defendant’s

behalf pro hac vice and plaintiff filing notices of the individuals consenting to join this action, see

Doc. Nos. 38-51, there has been little activity in this case. To assess the status of this case and

otherwise ascertain how the parties would like to proceed, the court shall require the parties to

submit a status report to the court by November 30, 2020.


                                                   1
Case 1:19-cv-00090-DLH-CRH Document 53 Filed 10/26/20 Page 2 of 2




IT IS SO ORDERED.

Dated this 26th day of October, 2020.

                                    /s/ Clare R. Hochhalter
                                    Clare R. Hochhalter, Magistrate Judge
                                    United States District Court




                                        2
